Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151520                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SHANNON BITTERMAN,                                                                                                  Justices
           Plaintiff-Appellant,
  v                                                                 SC: 151520
                                                                    COA: 319663
                                                                    Saginaw CC: 13-019397-CZ
  CHERYL D. BOLF,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 14, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 35 days of the date of this order
  addressing only the question of how this Court should define the term “public official”
  under Section 13(1) of the Open Meetings Act, MCL 15.273(1). The parties should not
  submit mere restatements of their application papers.

          The Public Corporation Law Section of the State Bar of Michigan is invited to file
  a brief amicus curiae. Other persons or groups interested in the determination of the issue
  presented in this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           s1124
                                                                               Clerk